Citation Nr: 0945331	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for sinusitis and assigned a 10 percent 
rating, effective October 6, 2000.  The Board remanded this 
claim for additional development in December 2005.  A 
February 2007 rating decision found clear and unmistakable 
error in the effective date for service connection for 
sinusitis and amended the effective date to January 25, 1974.  
The Veteran testified before the Board in February 2009.  

In February 2009 testimony before the Board, the Veteran 
appears to have applied for entitlement to service connection 
for loss of taste and entitlement to service connection for 
loss of sense of smell.  The Board refers those matters to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes obtaining relevant records from 
a Federal department or agency, if available.  38 C.F.R. 
§ 3.159(c)(2) (2009).  The Veteran testified before the Board 
in February 2009 that he had continued to receive treatment 
for his sinusitis at the Montgomery VA medical center.  The 
most recent VA medical report in the Veteran's claims file is 
dated in January 2007, but it does not appear that the most 
recent VA treatment records have yet been requested.  Because 
those records may be useful in deciding the Veteran's claim 
for entitlement to an increased initial rating for sinusitis, 
an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2).    

Furthermore, the Veteran was last afforded a VA examination 
for his sinusitis in February 2004.  When available evidence 
is too old for an adequate evaluation of the Veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  The Veteran's last examination is somewhat remote 
and the Veteran has asserted in testimony before the Board in 
February 2009 that his sinusitis has worsened since the last 
examination.  Specifically, VA medical reports show that the 
Veteran underwent endoscopic surgery in December 2005 for his 
sinusitis.  The Veteran also stated that he was treated with 
antibiotics for his sinusitis approximately three times a 
month and that he constantly suffered from headaches and 
sinus pain as well as loss of taste and sense of smell.  
Because there may have been a significant change in the 
Veteran's condition, the Board finds that a new examination 
of the sinuses is in order.
  
Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA medical center 
in Montgomery, Alabama furnish all 
available treatment records for the 
Veteran since January 2007.  If any 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.

2.  Schedule the Veteran for an 
examination of the sinuses to determine 
the current severity of his 
service-connected sinusitis.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.  

3.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


